DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation "the enclosure".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, and 8-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPAT 8,333,598 to Mulfinger et al.
 	Mulfinger discloses the following.
 	Claim	1. A thermal control system for pluggable optics 118, 130 (column 3, lines 1-6 and column 6, lines 1-16:plugs) in an optical telecom platform, the thermal control system comprising: a thermal interface 126, 127 (fig. 7 and 8) configured to dissipate heat from a pluggable optical module in the optical telecom platform; and one or more actuators 158 (column 4, lines 10-24) configured to change a position of the pluggable optical module relative to the thermal interface (see fig.7 and 8) such that a thermal resistance between the pluggable optical module and the thermal interface is different based on a position of the pluggable optical module relative to the thermal interface.  Column 5, lines 25-35.  
 	Claim 2. The thermal control system of claim 1, wherein the one or more actuators 158 (column 10, lines 17-33) is configured to cause the pluggable optical module to be pressed against the thermal interface when the temperature is above an activation temperature and to cause the pluggable optical module to move such that the pluggable optical module is separated from the thermal interface when the temperature is below the activation temperature.  
 	Claim 3. The thermal control system of claim 1, wherein the thermal interface comprises a thermal interface material (heat dissipation elements 126, 127) configured to be in direct or indirect contact with an enclosure of the optical telecom platform, and comprises a contact layer to prevent adhesion between the thermal interface and the pluggable optical module.  
 	Claim 4. The thermal control system of claim 1, wherein the one or more actuators 158 each comprises a thermostatic actuator configured to actuate at or about an activation temperature.  column 4, lines 10-24.
 	Claim 5. The thermal control system of claim 1, wherein the one or more actuators 158 each include a body (see fig. 8) and a control material 166 held within the body, the body being embedded in an optic carrier 132 that holds the pluggable optical module, and the control material 110 being a material that expands and contracts at or about an activation temperature.  
 	Claim 6. The thermal control system of claim 1, further comprising one or more contact springs (164s: column 4, lines 10-24 and column 10, lines 17-35) configured to push the pluggable optical module towards the thermal interface; and one or more return springs (164s: column 4, lines 10-24 and column 10, lines 17-35) configured to push the pluggable optical module away from the thermal interface, wherein when the temperature is above the activation temperature the one or more contact springs, the one or more return springs, and the one or more actuators are configured such that a spring force of the one or more contact springs is greater than a spring force of the one or more return springs, causing the pluggable optical module to be pressed onto the thermal interface, and when the temperature reaches at or about an activation temperature the one or more actuators is actuated and the one or more contact springs, the one or more return springs, and the one or more actuators are configured such that the spring force of the one or more contact springs is less than the spring force of the one or more return springs, causing the pluggable optical module to be pushed away from the thermal interface until an equilibrium is reached between the spring forces of the one or more contact springs and the one or more return springs.  
 	Re claims 8-9, and 11-12, the claimed method steps are inherently shown by the device, and the detail structural limitations are greatly discussed above.
 	Claim 10. The method of claim 8, further comprising providing a contact layer 132 on the thermal interface to prevent adhesion between the thermal interface and the pluggable optical module.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPAT 8,333,598 to Mulfinger et al.
Mulfinger discloses every aspect of claimed invention except for the housing.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Mulfinger’s device to include the housing for the purpose of protecting the deivce from the outer environment.  It is clear this would improve the device.
Allowable Subject Matter
Claims 7, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest a thermal control system and the corresponding method of thermally controlling a pluggable optical module in an optical telecom platform as set forth in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883